Citation Nr: 0934059	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left ankle 
disability. 

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for eczema, to include 
as secondary to herbicide exposure. 

6.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure. 

7.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to herbicide exposure. 

8.  Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure. 

9.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 
1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for headaches, eczema, peripheral 
neuropathy, hearing loss, tinnitus, a left ankle disability 
and a left knee disability.  In a January 2006 rating 
decision, the RO also denied service connection for diabetes 
mellitus and chloracne. 

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) in October 2007; a transcript of that 
hearing is of record.  The Veteran also testified during a 
hearing before the undersigned acting Veterans Law Judge in 
March 2009; a transcript of that hearing is also of record.

The issues of service connection for headaches, eczema, 
peripheral neuropathy, bilateral hearing loss, tinnitus, 
diabetes mellitus and chloracne are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a left ankle 
disability was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.

2.  Evidence of record does not demonstrate that a left knee 
disability was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A left knee disability was not incurred in or aggravated 
by during active military service.  38 U.S.C.A. §§ 1110, 
1111, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in August 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2004 and February 2005.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in September 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 
 The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, service personnel records, 
and post-service VA treatment records pertaining to his 
claimed left ankle and knee disabilities have been obtained 
and associated with his claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  

VA need not conduct an examination with respect to the 
service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  As will be discussed fully below, an examination is 
not required as the evidence does not support a findings of 
current left ankle and knee disabilities associated with the 
Veteran's military service.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he currently suffers from left knee 
and ankle disabilities as a result of his active military 
service, including an in-service injury.  Considering the 
claims in light of the above-noted legal authority, the Board 
finds that the weight of the evidence is against the claims.

Service treatment records, including a January 1971 
enlistment examination report, are silent for any complaints 
or findings of a left knee or ankle injury or disability.  An 
April 1974 DA Form 1811, Physical and Mental Status on 
Release from Active Service, noted that his physical 
condition was such that he was considered physically 
qualified for separation.  

In a September 2004 VA agent orange registry examination, the 
Veteran complained of knee and ankle joint pain, however, the 
physician's assistant found no joint swelling, and no joint 
tenderness. 

In the October 2007 DRO and March 2009 Board hearings, the 
Veteran indicated that his left ankle and knee injury 
occurred when while in basic training he was on a run through 
the woods and stepped in a hole.  At the Board hearing, he 
stated he did not seek medical attention for the injury at 
that time nor any time since then. 

Although the Veteran has submitted medical records concerning 
other claims, he has not submitted objective medical findings 
of any diagnosis of a current left knee or ankle disability.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  The Board also points out that complaints of chronic 
left knee and ankle pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Hence, in the absence of proof of a present 
diagnosis of any left ankle and knee disabilities (and, if 
so, of a nexus between that disability and service), there 
can be no valid claims for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 143- 144 (1992).

The Board also has considered the assertions the Veteran has 
advanced on appeal in multiple written statements.  However, 
the Veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the Veteran's belief that he has 
current left knee and ankle disabilities that are associated 
with military service, these claims turn on medical matters-
a diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for left knee and ankle disabilities must be denied.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a left knee disability 
is denied. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for headaches, eczema, peripheral neuropathy, 
hearing loss, tinnitus, diabetes mellitus and chloracne is 
warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  A letter as to this matter was sent 
in March 2006.

In this case, the Veteran is seeking service connection for 
headaches, eczema, peripheral neuropathy, diabetes mellitus 
and chloracne as secondary to exposure to herbicides, and 
also for hearing loss, tinnitus as a result of in-service 
noise exposure.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

The record shows diagnoses of eczema and other skin rashes, 
as well as notations of right ulnar neuropathy on a February 
2006 private nerve conduction study report.  A June 2006 
report of Dr. Saxe noted a diagnosis of median nerve 
neuropathy.  A June 2006 statement of Dr. Saxe indicated that 
the Veteran has borderline type 2 diabetes mellitus.  The 
Veteran has testified that he has headaches which he contends 
are related to service.  In addition, the record shows that 
the Veteran failed to report for a VA audiological 
examination regarding the claimed hearing loss and tinnitus 
scheduled by the RO in February 2008.  The Veteran testified, 
however, that he never received notice of that examination.  
In light of the cumulative record, the Board has determined 
that a medical opinion is needed to determine the nature and 
etiology of the Veteran's claimed headaches, diabetes 
mellitus, chloracne, hearing loss, tinnitus, eczema and 
peripheral neuropathy, and whether any were incurred in or 
were aggravated by active service, or due to exposure to 
herbicides while in service.

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA and non-VA treatment records.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
disorders since June 2006.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded VA 
examinations to determine the nature and 
etiology of his claimed headaches, eczema, 
peripheral neuropathy, hearing loss, 
tinnitus, diabetes mellitus and 
chloracne.  Prior to the examinations, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
each of the reports.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

a.  The Veteran should be scheduled for 
an appropriate VA skin examination for 
an opinion as to the current nature and 
etiology of his claimed eczema and 
chloracne.  Based on a review of the 
claims folder, the physician is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any diagnosed skin condition had 
is a result of the Veteran's active 
service to include exposure to 
herbicides. 

b.  The Veteran should be scheduled for 
an appropriate VA neurology examination 
for an opinion as to the current nature 
and etiology of his claimed headaches 
and peripheral neuropathy.  Based on a 
review of the claims folder, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any diagnosed 
neurological disorder is a result of 
the Veteran's active service.  
Furthermore, the physician should 
specifically address any relationship 
between median neuropathy and 
peripheral neuropathy. 

c.  The Veteran should be scheduled for 
an appropriate VA audio examination for 
an opinion as to the current nature and 
etiology of his claimed hearing loss 
and tinnitus.  Based on a review of the 
claims folder, the physician is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any diagnosed hearing loss or 
tinnitus is a result of the Veteran's 
active service to include in-service 
noise exposure. 

d.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
etiology of his claimed diabetes.  
Based on a review of the claims folder, 
the physician is requested to provide 
an opinion as to whether there is a 
current diagnosis of diabetes mellitus 
and, if so, it is at least as likely as 
not (50 percent probability or greater) 
that any diagnosed diabetes mellitus 
had its onset during the Veteran's 
service or is a result of exposure to 
herbicides. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefits sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


